4 So.3d 1260 (2009)
Elvestre TOUSSAINT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4595.
District Court of Appeal of Florida, Fourth District.
March 18, 2009.
Elvestre Toussaint, Doral, pro se.
No appearance required for appellee.
Prior report: 755 So.2d 170.
PER CURIAM.
Affirmed. This affirmance is without prejudice to appellant filing a timely motion in the form as outlined in Florida Rule of Criminal Procedure 3.850. See Spera v. State, 971 So.2d 754 (Fla.2007); State v. Shearer, 628 So.2d 1102 (Fla.1993).
GROSS, C.J., STEVENSON and DAMOORGIAN, JJ., concur.